Case 1:20-cv-24069-RNS Document 49 Entered on FLSD Docket 10/27/2020 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

     1199SEIU UNITED                        )
     HEALTHCARE WORKERS EAST,               )
                                            )   No. 1:20-cv-24069-RNS
            Plaintiff,                      )
                                            )   Hon. Robert N. Scola, Jr.,
            v.                              )   District Judge
                                            )
     LOUIS DEJOY, Postmaster                )   Hon. Jonathan Goodman,
     General and Chief Executive            )   Magistrate Judge
     Officer of the United States Postal    )
     Service; and the UNITED STATES         )
     POSTAL SERVICE,                        )
                                            )
            Defendants.                     )


                     JOINT MEMORANDUM OF THE PARTIES

        Plaintiff 1199SEIU United Healthcare Workers East, and Defendants USPS

  and the Postmaster General of the United States, are aligned in their goal of

  making sure that all ballots are transferred into the hands of county Supervisors of

  Elections in Florida on Election Day in time to be counted. On Friday, October 16,

  2020, Plaintiff filed an emergency motion for preliminary injunction seeking an

  order that Defendants implement certain processes to achieve this goal; on

  Wednesday, October 21, 2020, Defendants responded to that motion and, notably,

  included a memorandum issued the day earlier by USPS that authorized and

  “expected” that certain “extraordinary measures” would be implemented to speed

  election mail on to its destination. On Thursday, October 22, 2020, the Court held a

  hearing on the preliminary injunction motion at which Plaintiff clarified that it was

  happy to recast the relief it sought in the terms that USPS had explicitly authorized

  in the extraordinary measures memorandum. Plaintiff emphasized the need for
                                            1
Case 1:20-cv-24069-RNS Document 49 Entered on FLSD Docket 10/27/2020 Page 2 of 7




  assurances that two key issues would be addressed: (1) that USPS have specific

  plans and agreements at the local level with county Supervisors of Elections

  specifying how ballots were to be transferred into the custody of the latter by the

  election night deadline (the “handoff” relief); and (2) that USPS implement a “hub

  and spoke” model of ballot delivery on Election Day and the days immediately prior,

  so that ballots travel directly to a local hub or servicing office for delivery to the

  county Supervisor of Elections, rather than traveling to a potentially far-flung

  sorting facility that would result in a round-trip potentially delaying delivery until

  after the deadline (the “hub-and-spoke” relief). Plaintiff also sought obligations for

  USPS to report on its compliance with such measures.

         On Friday, October 23, 2020, following the preliminary injunction hearing,

  the Court issued a non-final order in which the Court directed the parties to, among

  other things, “continue to meet and confer in an effort to come up with reasonable

  feasible methods to ensure that all ballots in Florida are timely delivered by the

  United States Postal Service in accordance with Florida law so they may be counted

  in the upcoming election on November 3, 2020.” See Non-Final Order on Plaintiff’s

  Emergency Motion for Preliminary Injunction, ECF No. 47, at 1. The Court

  scheduled a further hearing for 9:00am on October 28, 2020, but directed the parties

  to notify the court by 3:00pm on October 27, 2020 “[s]hould [they] reach a full

  agreement on the matters raised by the Plaintiff in its emergency motion after their

  conferral” or, “if a full agreement is not reached,” to “submit a memorandum to the

  Court detailing what agreements have been reached and what issues remain to be

  solved by the Court by that same deadline.” Id. at 1–2.

                                               2
Case 1:20-cv-24069-RNS Document 49 Entered on FLSD Docket 10/27/2020 Page 3 of 7




        The parties have met and conferred diligently and are pleased to report that

  they have reached agreement on most issues and that only two items remain in

  dispute. In particular, the parties agree as follows:

        1. As detailed in the attached declaration, the U.S. Postal Service represents
           that postal officials in each postal district have made [or shortly will have
           made] arrangements with every county Supervisor of Elections in Florida
           to transfer ballots into the custody of the latter on Election Day by
           delivering ballots to the Supervisor of Elections and/or arranging for
           pickup of ballots by a representative of the Supervisor of Elections. A
           county-by-county account of these plans is detailed in the attached
           declaration.

        2. As detailed in the attached declaration, the U.S Postal Service represents
           that every county in Florida plans to implement a hub-and-spoke plan for
           November 2, 2020 and November 3, 2020, in order to route ballots in the
           mail stream within or near the destination county directly to the
           destinating county Supervisor of Elections. A county-by-county summary
           of these plans is detailed in the attached declaration

        3. The U.S. Postal Service agrees that if Postal headquarters’ officers or an
           election coordinator in one of the three postal districts encompassing
           Florida learns reliable information that there is a material change to, or
           departure from, the procedures described in paragraphs 1 or 2 and the
           attached declaration, it will notify Plaintiff, through counsel, of the
           material change no later than the conclusion of the business day on which
           they learn such reliable information. A material change would be an
           event akin to the Postal Service no longer using a hub-and-spoke plan in a
           particular county; it would not include changes to pick-up or drop-off
           times, or the decision to switch a pick-up to a drop-off, or vice-versa. For
           purposes of this paragraph, a change or departure is material even if it
           occurs as the result of actions or developments outside the control of the
           U.S. Postal Service that interfere with compliance with the procedures
           described in paragraphs 1 or 2 and the attached declaration; a change is
           not material if undertaken for the purpose of making delivery of ballots
           faster or more reliable.

        Plaintiff has proposed the following additional reporting measures but the

  parties have not been able to reach agreement on them. The parties’ disagreement

  with respect to the following two items does not impair or condition their agreement

  with respect to the three items listed above.
                                             3
Case 1:20-cv-24069-RNS Document 49 Entered on FLSD Docket 10/27/2020 Page 4 of 7




        4. Daily all-clear reporting through Election Day. Plaintiff proposes
           that the U.S. Postal Service provide Plaintiff, through counsel, with daily
           “all clear” reports certifying that each postal facility in ten Florida
           counties, as specified by Plaintiff, has processed all ballots for that day.
           Such reports shall be provided from October 30, 2020 through November
           3, 2020.

        5. Post-election reporting. Plaintiff proposes that the U.S. Postal Service
           provide Plaintiff, through counsel, with a report as soon as practicable
           after the close of polls on Election Day—and in no case later than three
           business days after Election Day—that describes (i) any departures from
           the plans described in agreed-upon paragraphs 1 or 2 and their attached
           Appendices that had not previously been reported; and (ii) whether any
           ballots were identified in local postal facilities that were not transferred to
           the custody of the appropriate county Supervisor of Elections on Election
           Day and the number of such undelivered ballots with respect to each
           county.

        The parties are prepared to discuss these points of disagreement at the

  hearing scheduled for tomorrow morning. Subject to the Court’s resolution of these

  two disagreements, the parties agree that if USPS complies with these

  requirements and there are no material changes in circumstances between now and

  Election Day, the above measures will fully resolve Plaintiff’s Emergency Motion for

  Preliminary Injunction. The parties propose that the Court continue that motion

  until November 4, 2020, or the date on which USPS complies with any post-election

  reporting obligation that the Court imposes, whichever comes later, at which point

  it can be denied as moot, unless either party before that date submits a

  memorandum seeking further intervention from the Court.




                                             4
Case 1:20-cv-24069-RNS Document 49 Entered on FLSD Docket 10/27/2020 Page 5 of 7




                                          Respectfully submitted,

   JEFFREY BOSSERT CLARK                      /s/Jonathan Manes
   Acting Assistant Attorney General          Jonathan Manes
                                              RODERICK & SOLANGE MACARTHUR
   ERIC R. WOMACK                             JUSTICE CENTER
   Assistant Director, Federal Programs       160 E Grand Ave, 6th Fl
   Branch                                     Chicago, IL 60611
                                              Tel: 312-503-0012
   /s/ Joseph E. Borson                       Fax: 312-503-0891
   JOSEPH E. BORSON                           jonathan.manes@law.northwestern.edu
   KUNTAL CHOLERA
   ALEXIS ECHOLS                              David J. Bradford
   DENA M. ROTH                               Daniel J. Weiss
   JOHN ROBINSON (D.C. Bar No.                Ashley M. Schumacher
   1044072)                                   JENNER & BLOCK LLP
                                              353 North Clark Street
   Trial Attorneys                            Chicago, Illinois 60654-3456
   U.S. Department of Justice                 Telephone: (312) 222-9350
   Civil Division, Federal Programs           Fax: (312) 527-0484
   Branch                                     dbradford@jenner.com
   1100 L. Street, NW
   Washington D.C. 20005                      Nayiri Pilikyan
   (202) 616-8489                             JENNER & BLOCK LLP
   john.j.robinson@usdoj.gov                  633 West 5th Street, Suite 3600
                                              Los Angeles, California 90071-2054
   Counsel for Defendants                     Telephone: (213) 239-5700
                                              Fax: (213) 239-5199
                                              npilikyan@jenner.com

                                              Jon Loevy
                                              Steve Art
                                              Julia Rickert
                                              Anand Swaminathan
                                              Gayle Horn
                                              LOEVY & LOEVY
                                              311 N. Aberdeen St.
                                              Chicago, IL 60607
                                              (312) 243-5900
                                              steve@loevy.com

                                              Igor Hernandez
                                              CORNISH HERNANDEZ GONAZLEZ
                                              2525 Ponce de Leon Blvd. Suite 300
                                              Coral Gables, FL 33134
                                              (305) 501-8021
                                          5
Case 1:20-cv-24069-RNS Document 49 Entered on FLSD Docket 10/27/2020 Page 6 of 7




                                           Ihernandez@chglawyers.com

                                           Counsel for the Plaintiff




                                       6
Case 1:20-cv-24069-RNS Document 49 Entered on FLSD Docket 10/27/2020 Page 7 of 7




                            CERTIFICATE OF SERVICE

          I, Igor Hernandez, an attorney, hereby certify that on October 27, 2020, a
  true and correct copy of the foregoing document was electronically filed with the
  Clerk of the Court using the CM/ECF system, which will issue a notice of electronic
  filing to all counsel of record.

                                          By: /s/ Igor Hernandez
                                          One of Plaintiff’s Attorneys




                                           7
